Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. Patent Pub. No. 2010/0006861) of record, in view of Baba (U.S. Patent No. 5,321,289). 
	Regarding Claim 1
	FIG. 4 of Yamamoto discloses a silicon carbide semiconductor device, comprising: a drift region (2) made of a silicon carbide semiconductor [0021] of a first conductivity type (n); a base region (3) made of the silicon carbide semiconductor of a second conductivity type (p) disposed on the drift region [0021]; a main electrode contact region (4) made of the silicon carbide semiconductor of the first conductivity type selectively embedded in a top of the base region at a higher impurity density than the drift region, the main electrode contact region being formed of a single layer; a trench (5) penetrating through the main electrode contact region and the base region and reaching the drift region, the trench having a round part (having every part of the surface or circumference equidistant form the center) on a top surface side of the main electrode contact region to a level that is shallower than a bottom of the main electrode contact region (4), the round part of the trench being convex to an inner side of the trench; and an insulated gate structure (6) provided on an inner side of the trench, wherein a smallest radius of curvature among circular arcs approximating a curved surface of the round part of the trench is greater than a depth of a relatively high impurity region (4a) of the main electrode contact region, the relatively high impurity region of the main electrode contact region being defined as a region having an impurity concentration of approximately 1×1018 cm-3 or greater [0022], and wherein inside the trench, a termination position of the curved surface that defines a lowest point of the 
	Yamamoto fails to explicitly disclose a difference between a thickness of source region 4 and the radius of the curved surface is at least 0.1 µm. 
	FIG. 1B of Baba discloses a similar device, wherein a termination position is separated from the base region (12) by a difference between a thickness of the source region 13 and the radius of the rounded trench corner (A), wherein the thickness of source region 13 is 0.5 µm (Col. 7, Lines 13-15), and the radius of the rounded trench corner is 15 nm (Col. 6, Lines 10-16). Therefore, a termination position of the curved surface that defines a lowest point of the round part is separated from the base region by at least 0.1 µm (0.5 µm - 0.015 µm = 0.485 µm > 0.1 µm). 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yamamoto, as taught by Baba.  The ordinary artisan would have been motivated to modify Yamamoto in the above manner for the purpose of improving stability and reliability (Col. 3, Lines 23-25 of Baba).

	Regarding Claim 8
	FIG. 1B of Baba discloses the insulated gate structure includes a gate insulating film 15 on the inner side of the trench, wherein the gate insulating film having a uniform thickness throughout the inner side of the trench. 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Baba, in view of Isobe (U.S. Patent Pub. No. 2012/0267623), further in view of Williams (U.S. Patent Pub. No. 2002/0019099) and Nakabayashi (U.S. Patent Pub. No. 2012/0228637) for documentary evidence. 
	Regarding Claim 9
	Yamamoto as modified by Baba discloses Claim 1.
	Yamamoto as modified by Baba fails to explicitly disclose “a surface roughness of a channel region in the base region is 1.2 nm or lower in terms of a maximum cross-sectional height Rt”. 
	FIG. 1 of Isobe as modified by Ishikawa discloses a similar device, wherein a surface roughness of a channel region in the base region is 1.2 nm or lower in terms of a maximum cross-sectional height Rt [0017]. 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Yamamoto, as taught by Isobe. The ordinary artisan would have been motivated to modify Yamamoto in the above manner for the purpose of improving crystallinity of the channel region (Para. 17 of Isobe).
Furthermore, said roughness is related to the electrical properties of the channel, as cited by Williams in [0024] and Nakabayashi in [0068]. Therefore, it is considered to be a result effective variable where the result is a change in the reliability and stability (Para. 68 of Nakabayashi). The claim to roughness therefore constitutes an optimization of ranges. In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the roughness as claimed, since it has been held that where the general In re Aller, 105 USPQ 233. See MPEP § 2144.05.

Response to Arguments
Applicant's arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892